Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/646,238 filed on May 04, 2022.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Integrated Device Packages Comprising Multiple Integrated Device Dies Stacked on One Another”.

Election/Restrictions
Applicant’s election without traverse of claims 2-31, drawn to species, Figs. 18A-18C, directed to inadvertently omitted from the prior restriction requirement. The applicant had an interview for clarifying the elected species and the related claims. The examiner agreed to accept the elected species in the reply filed on 05/04/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a processor die; a first memory die disposed on the processor die, the first memory die having conductive contacts directly bonded to conductive contacts of the processor die without an adhesive; a first dummy element disposed on the processor die; and a second dummy element disposed on the processor die, wherein the first memory die is disposed laterally between the first and second dummy elements” of claim 2;
“a first integrated device die; a second integrated device die mounted to the first integrated device die, the second integrated device die comprising circuitry; and a dummy element mounted to the first integrated device die, wherein at least one of the dummy element and the second integrated device die are directly bonded to the first integrated device die without an adhesive” of claim 13;
“a carrier having a first nonconductive field region and a first conductive contact; a first element bonded to the carrier, a second conductive contact of the first element directly bonded to the first conductive contact of the carrier without an adhesive; and a second element bonded to the carrier, the second element comprising a dummy element devoid of active circuitry, wherein the second element does not include any conductive contacts that are directly bonded to the carrier” of claim 27;
“a nonconductive region of the first memory die is directly bonded to a nonconductive region of the processor die without an intervening adhesive” of claim 4;
“a nonconductive region of the second integrated device die is directly bonded to a nonconductive region of the first integrated device die without an adhesive” of claim 20;
“only a nonconductive region of the dummy element is directly bonded to a nonconductive region of the first integrated device die without an intervening adhesive” of claim 22; must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 2, 4, 13, 20, 22, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 2 recites “a processor die; a first memory die disposed on the processor die, the first memory die having conductive contacts directly bonded to conductive contacts of the processor die without an adhesive; a first dummy element disposed on the processor die; and a second dummy element disposed on the processor die, wherein the first memory die is disposed laterally between the first and second dummy elements”;
Claim 13 recites “a first integrated device die; a second integrated device die mounted to the first integrated device die, the second integrated device die comprising circuitry; and a dummy element mounted to the first integrated device die, wherein at least one of the dummy element and the second integrated device die are directly bonded to the first integrated device die without an adhesive”;
Claim 27 recites “a carrier having a first nonconductive field region and a first conductive contact; a first element bonded to the carrier, a second conductive contact of the first element directly bonded to the first conductive contact of the carrier without an adhesive; and a second element bonded to the carrier, the second element comprising a dummy element devoid of active circuitry, wherein the second element does not include any conductive contacts that are directly bonded to the carrier”;
Claim 4 recites “a nonconductive region of the first memory die is directly bonded to a nonconductive region of the processor die without an intervening adhesive”;
Claim 20 recites “a nonconductive region of the second integrated device die is directly bonded to a nonconductive region of the first integrated device die without an adhesive”;
Claim 22 recites “only a nonconductive region of the dummy element is directly bonded to a nonconductive region of the first integrated device die without an intervening adhesive”; these limitations have not shown through the elected species of Figs. 18A-18C, for example- stacked devices of processor die, memory die, first dummy element and second dummy element, nonconductive region, dummy element etc. to be shown through the elected figures, therefore, the stated claim languages incomprehensible how they are associated/connected with among other. Therefore, the claim languages require further illustrations/clarification through the drawings.
The dependent claims 3-12, 14-26 and 28-31 have been rejected based on dependency of the independent claims 2, 13 and 27, respectively.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claims 2-3, 5-6, 9, 12-19, 25-28 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Kim (2015/0113195 A1).
Regarding independent claim 2, Kim teaches an electronic component comprising (Fig. 5A):
a processor die (10e, ¶91);
a first memory die (10b, ¶91) disposed on the processor die (10e), the first memory die (10b) having conductive contacts (see the annotated figure below) directly bonded to conductive contacts (see the annotated figure below) of the processor die (10e) without an adhesive (no adhesive shown between the conductive contacts);
a first dummy element (20a, ¶91) disposed on the processor die (10e); and
a second dummy element (20b, ¶91) disposed on the processor die (10e),
wherein the first memory die (10b) is disposed laterally between the first (20a) and second (20b) dummy elements.

    PNG
    media_image1.png
    474
    780
    media_image1.png
    Greyscale


Regarding claim 3, Kim teaches wherein (Fig. 5A), further comprising a second memory die (10d, ¶91) disposed on the processor die (10e), wherein conductive contacts (see the annotated figure in claim 2) of the second memory die (10d) are directly bonded to conductive contacts (see the annotated figure in claim 2) of the processor die (10e) without an intervening adhesive (no adhesive shown between the conductive contacts).

Regarding claim 5, Kim teaches wherein (Fig. 5A), the first (20a) and second (20b) dummy elements do not include any conductive contacts that are directly bonded to the processor die (10e).

Regarding claim 6, Kim teaches wherein (Fig. 5A), the first (20a) and second (20b) dummy elements comprise silicon (dummy chips 20a, 20b are semiconductor devices, ¶91, that include through silicon via “TSV” 60a/60c, therefore, the dummy elements comprise silicon).

Regarding claim 9, Kim teaches wherein (Fig. 5A), the first and second dummy elements comprise stress compensation elements to reduce stresses imparted to the at least one of the processor die and the first memory die (this is a functional limitation).

Regarding claim 12, Kim teaches wherein (Fig. 5A), at least one of the first dummy element (20a) and the second dummy element (20b) is devoid of active circuitry (there is no active circuitry inside, except TSVs that transfer signal between the lower and upper chips).

Regarding independent claim 13, Kim teaches an electronic component comprising (Fig. 5A):
a first integrated device die (10e, ¶91);
a second integrated device die (10b, ¶91) mounted to the first integrated device die (10e), the second integrated device die (10b) comprising circuitry; and
a dummy element (20a, ¶91) mounted to the first integrated device die (10e),
wherein at least one of the dummy element (20a) and the second integrated device die (10b) are directly bonded to the first integrated device die (10e) without an adhesive (there is no adhesive shown between the conductive contacts).

    PNG
    media_image1.png
    474
    780
    media_image1.png
    Greyscale


Regarding claim 14, Kim teaches wherein (Fig. 5A), the first integrated device die (10e) comprises a processor die (¶91).

Regarding claim 15, Kim teaches wherein (Fig. 5A), the second integrated device die (10b) comprises a memory die (¶91).

Regarding claim 16, Kim teaches wherein (Fig. 5A), further comprising a second dummy element (20b, ¶91) mounted to the first integrated device die (10e), the dummy element (20a) and the second dummy element (20b) being devoid of active circuitry (there is no active circuitry inside, except TSVs that transfer signal between the lower and upper chips).

Regarding claim 17, Kim teaches wherein (Fig. 5A), further comprising a third integrated device die (10d, ¶91) mounted to the first integrated device die (10e).

Regarding claim 18, Kim teaches wherein (Fig. 5A), the third integrated device die (10d) comprises a second memory die (see Fig. 5A), the memory die (10b) and the second memory die (10d) disposed laterally between the dummy element (20a) and the second dummy element (20b).

Regarding claim 19, Kim teaches wherein (Fig. 5A), the second integrated device die (10b) is directly bonded to the first integrated device die (10e), wherein a plurality of conductive contacts of the second integrated device die (10b) are directly bonded to a plurality of conductive contacts of the first integrated device die (10e) without an intervening adhesive (there is no adhesive shown between the conductive contacts).

Regarding claim 25, Kim teaches wherein (Fig. 5A), the dummy element (20a) comprises silicon (dummy chip 20a is semiconductor device, ¶91, that includes through silicon via “TSV” 60a, therefore, the dummy element 20a comprises silicon).

Regarding claim 26, Kim teaches wherein (Fig. 5A), the dummy element comprises a stress compensation element to reduce stresses imparted to the first integrated device die and/or the second integrated device die (this is a functional limitation).

Regarding independent claim 27, Kim teaches an electronic component comprising (Fig. 5A):
a carrier (40 board, ¶91) having a first nonconductive field region (surfaces on the board 40 without conductive bumps 50k, see Fig. 5A) and a first conductive contact (50k, also see annotated figure below); 
a first element (10e, ¶91) bonded to the carrier (40), a second conductive contact (see annotated figure below) of the first element (10e) directly bonded to the first conductive contact of the carrier (40) without an adhesive (there is no adhesive shown between the conductive contacts); and
a second element (20a, ¶91) bonded to the carrier (40), the second element (20a) comprising a dummy element devoid of active circuitry (there is no active circuitry inside, except TSVs that transfer signal between the lower and upper chips, see Fig. 5A), wherein the second element (20a) does not include any conductive contacts that are directly bonded to the carrier (40).

    PNG
    media_image2.png
    436
    707
    media_image2.png
    Greyscale


Regarding claim 28, Kim teaches wherein (Fig. 5A), the first element (10e) comprises memory die (10b) and the carrier (40) comprises processor die (10e).

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	Claims 10, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0113195 A1) as applied to claims 2, 13, and further in view of Mcshane et al. (2014/0071652 A1).
Regarding claim 10, Kim teaches all of the limitations of claim 2 from which this claim depends.
Kim is explicitly silent of disclosing wherein, further comprising a plurality of vias extending at least partially through the first memory die.
Mcshane et al. teaches wherein (Fig. 1), further comprising a plurality of vias (106) extending at least partially through the first memory die (104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Mcshane et al. while attaching the dies, in order to reduce inductance in through-die vias of an electronic assembly (¶2); to optimize power consumption and performance (¶5).
Regarding claim 23, Kim teaches all of the limitations of claim 13 from which this claim depends.
Kim is explicitly silent of disclosing wherein, further comprising a plurality of vias extending through the second integrated device die.
Mcshane et al. teaches wherein (Fig. 1), further comprising a plurality of vias (106) extending through the memory die (104).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Mcshane et al. while attaching the dies, in order to reduce inductance in through-die vias of an electronic assembly (¶2); to optimize power consumption and performance (¶5).
19.	Claims 11, 24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0113195 A1) as applied to claims 2, 13, 27, and further in view of Yu et al. (2018/0130772 A1).
Regarding claim 11, Kim teaches all of the limitations of claim 2 from which this claim depends.
Kim is explicitly silent of disclosing wherein, further comprising a molding compound over the processor die, wherein the first memory die and the first and second dummy elements are at least partially embedded in the molding compound.
Yu et al. teaches wherein (Fig. 3), further comprising a molding compound (109) over the first integrated device die (101), the second integrated device die (104a) and the dummy element (105a) at least partially embedded in the molding compound (109).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the molding material around the chips as taught by Yu et al. and modify the structure of Kim, in order to encapsulate the underfill material, the dies, the conductive pillars and bumps, because the molding has a high thermal conductivity, a low moisture absorption rate and a high flexural strength (¶40).
Regarding claim 24, Kim teaches all of the limitations of claim 13 from which this claim depends.
Kim is explicitly silent of disclosing wherein, further comprising a molding compound over the first integrated device die, the second integrated device die and the dummy element at least partially embedded in the molding compound.
Yu et al. teaches wherein (Fig. 3), further comprising a molding compound (109) over the first integrated device die (101), the second integrated device die (104a) and the dummy element (105a) at least partially embedded in the molding compound (109).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the molding material around the chips as taught by Yu et al. and modify the structure of Kim, in order to encapsulate the underfill material, the dies, the conductive pillars and bumps, because the molding has a high thermal conductivity, a low moisture absorption rate and a high flexural strength (¶40).
Regarding claim 29, Kim teaches all of the limitations of claim 27 from which this claim depends.
Kim is explicitly silent of disclosing wherein, further comprising a molding compound over the carrier, the first and second elements at least partially embedded in the molding compound.  
Yu et al. teaches wherein (Fig. 3), further comprising a molding compound (109) over the carrier (101), the first (104a) and second (105a) elements at least partially embedded in the molding compound (109).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the molding material around the chips as taught by Yu et al. and modify the structure of Kim, in order to encapsulate the underfill material, the dies, the conductive pillars and bumps, because the molding has a high thermal conductivity, a low moisture absorption rate and a high flexural strength (¶40).

20.	Claims 4, 20, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0113195 A1) as applied to claims 2, 19, 27, and further in view of Mcshane et al. (2014/0071652 A1).
Regarding claim 4, Kim teaches all of the limitations of claim 2 from which this claim depends.
Kim is explicitly silent of disclosing wherein, a nonconductive region of the first memory die is directly bonded to a nonconductive region of the processor die without an intervening adhesive.
Mcshane et al. teaches wherein (Fig. 1), a nonconductive region of the first memory die (104) is directly bonded to a nonconductive region of the processor die (102) without an intervening adhesive (there is no adhesive inserted between the memory die 104 and processor 102, rather TSVs coupled each other).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Mcshane et al. while attaching the dies, in order to reduce inductance in through-die vias of an electronic assembly (¶2); to optimize power consumption and performance (¶5).
Regarding claim 20, Kim teaches all of the limitations of claim 19 from which this claim depends.
Kim is explicitly silent of disclosing wherein, a nonconductive region of the second integrated device die is directly bonded to a nonconductive region of the first integrated device die without an adhesive.
Mcshane et al. teaches wherein (Fig. 1), a nonconductive region (the region where no TSVs passed through) of the memory die (104) is directly bonded to a nonconductive region (the region where no TSVs connected) of the processor die (102) without an intervening adhesive (there is no adhesive inserted between the memory die 104 and processor 102, rather TSVs coupled each other).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Mcshane et al. while attaching the dies, in order to reduce inductance in through-die vias of an electronic assembly (¶2); to optimize power consumption and performance (¶5).
Regarding claim 30, Kim teaches all of the limitations of claim 27 from which this claim depends.
Kim teaches wherein (Fig. 5A), the first element (10e) is directly hybrid bonded to the carrier (40) without an adhesive (there is no adhesive shown between the conductive contacts).
Kim is explicitly silent of disclosing wherein, a second nonconductive field region of the first element is directly bonded to the first nonconductive field region of the carrier without an adhesive.
Mcshane et al. teaches wherein (Fig. 1), a second nonconductive field region of the first memory die (104) is directly bonded to the first nonconductive field region of the processor die (102) without an intervening adhesive (there is no adhesive inserted between the memory die 104 and processor 102, rather TSVs coupled each other).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Mcshane et al. while attaching the dies, in order to reduce inductance in through-die vias of an electronic assembly (¶2); to optimize power consumption and performance (¶5).
Examiner’s Note
21.	Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular paragraphs and/or columns/lines in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
23.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819